Exhibit 10.2(C)



THE RUBICON PROJECT, INC.
2014 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT GRANT NOTICE
FOR EMPLOYEES
Notice is hereby given of the grant by The Rubicon Project, Inc. (the “Company”)
to the Participant named below (the “Participant”) of a Restricted Stock Unit
Award under the Company’s 2014 Equity Incentive Plan (the “Plan”), which is
available on the Company intranet (Inside RP) and incorporated herein by
reference. This Restricted Stock Unit Award is governed by this Notice
(including any special terms and conditions set forth in any appendices attached
hereto), and the Plan, and in the event of a conflict between the terms of this
Notice and the Plan, the terms of the Plan shall control. By acceptance of the
Restricted Stock Unit Award, and also by acceptance through performance of the
vesting requirements and the Shares issuable upon vesting, Participant agrees to
the terms and conditions set forth in this Notice (including any special terms
and conditions set forth in any appendices attached hereto) and the Plan.
Capitalized terms used but not defined in this Notice shall have the meanings
given to them in the Plan.
The Restricted Stock Unit Award consists of the number of Restricted Stock Units
set forth below (the “Restricted Stock Units” or “RSUs”). Each RSU represents
the right to receive one share (a “Share”) of the Company’s Common Stock, par
value $0.00001 (the “Common Stock”), subject to vesting as set forth below and
to the terms and conditions of the Plan and this Notice, as follows:
Participant Name:                                        
Number of Restricted Stock Units:                        
Issuance Date:                                    
Vesting Commencement Date:                            
Vesting Schedule:
For purposes of this Notice, “Vesting Date” means each May 15 and November 15,
and a complete calendar month will begin on the first day of each calendar month
and end on the last day of that calendar month. Subject to the Notice and any
Separate Agreement (as defined below), and subject to any acceleration
provisions in the Plan:
(i) on the first Vesting Date that is on or immediately following the first
anniversary of the Vesting Commencement Date (the “First Vesting Date”), there
shall vest a number of the RSUs equal to the sum of (A) 25% of the total number
of RSUs and (B) a number of RSUs equal to the product of 2.0833% of the total
number of RSUs and the number of complete calendar months, if any, elapsed
during the period beginning on the first anniversary of the Vesting Commencement
Date and ending on the First Vesting Date;
(ii) on each of the six Vesting Dates next succeeding the First Vesting Date,
there shall vest an additional number of RSUs equal to 12.5% of the total number
of RSUs, except that the number of RSUs vesting on the last of such six
succeeding Vesting Dates will be less than 12.5% of the total number of RSUs if
and to the extent that the number of RSUs Vesting on the First Vesting Date
exceeded 25% of the total number of RSUs;

-1-

--------------------------------------------------------------------------------





(iii) except as provided in Section 2 below in connection with a termination of
Continuous Service without Cause or due to death or Disability, no RSUs will
vest before the First Vesting Date, and vesting of RSUs will occur only on
Vesting Dates, without any ratable vesting for periods of time between Vesting
Dates; and


(iv) if the application of one of the vesting percentages set forth above
results in the vesting of a fractional Share, the number of Shares that shall
become vested on such Vesting Date shall be rounded to the nearest whole Share,
provided that the number of Shares paid to Participant on the final Vesting Date
shall be adjusted as appropriate to compensate for rounding on previous Vesting
Dates so that the total number of Shares paid is equal to the total number of
Shares subject to the RSUs, as such Shares may be adjusted pursuant to Section
10 of the Plan.
Subject to Section 2 below, if Participant ceases to remain in Continuous
Service for any or no reason before Participant vests in any of the Restricted
Stock Units, all unvested Restricted Stock Units and Participant’s right to
acquire any Shares of Common Stock hereunder will immediately terminate and be
forfeited. However, notwithstanding anything herein to the contrary, the vesting
of the Restricted Stock Units shall be subject to any vesting acceleration
provisions applicable to the Restricted Stock Units contained in the Plan and/or
any employment or service agreement, offer letter, severance agreement, or any
other agreement between Participant and the Company or any Affiliate (such
agreement, a “Separate Agreement”). Furthermore, under all circumstances, the
vesting of Restricted Stock Units shall be subject to the satisfaction of
Participant’s obligations as set forth in Section 6(b).
The Restricted Stock Unit Award is subject to the terms and conditions, and the
representations of Participant, set forth below and including any special terms
and conditions set forth in any appendices attached hereto.




-2-

--------------------------------------------------------------------------------





1.    Vesting of RSUs and Payment of Shares.
(a)    Prior to Vesting. Prior to vesting and actual payment on any vested
Restricted Stock Unit, such Restricted Stock Unit will represent an unsecured
obligation of the Company, for which there is no trust and no obligation other
than to make payment as contemplated by this Notice and the Plan. Neither
Participant nor any person claiming under or through Participant will have any
of the rights or privileges of a stockholder of the Company in respect of any
Restricted Stock Units, or any Shares deliverable hereunder unless and until
such RSUs have vested in the manner set forth in the Vesting Schedule above and
the underlying Shares have been issued and recorded on the records of the
Company or its transfer agents or registrars. No adjustment shall be made for
any dividends (ordinary or extraordinary, whether cash, securities, or other
property) or distributions or other rights for which the record date is prior to
the date Shares are issued, except as provided in Section 10 of the Plan.
(b)    Vesting. Each Restricted Stock Unit represents the right to receive
payment on the date it vests in the form of one Share. Subject to Section 3 and
the next paragraph, any Restricted Stock Units that vest will be paid to
Participant in whole Shares as soon as practicable after vesting, but in each
such case within the period ending no later than the fifteenth (15th) day of the
third (3rd) month following the end of the calendar year, or if later, the end
of the Company’s tax year, in either case that includes the vesting date. In no
event will Participant be permitted, directly or indirectly, to specify the
taxable year of payment of any Restricted Stock Units payable under this Notice.
Any distribution or delivery of Shares to be made to Participant will, if
Participant is then deceased, be made to Participant’s designated beneficiary,
or if no beneficiary survives Participant, the administrator or executor of
Participant’s estate. Any such transferee must furnish the Company with written
notice of his or her status as transferee and evidence satisfactory to the
Company to establish the validity of the transfer and compliance with any laws
or regulations pertaining to said transfer. After RSUs have vested in the manner
set forth in the Vesting Schedule above and the underlying Shares have been
issued and recorded on the records of the Company or its transfer agents or
registrars, Participant will have all the rights of a stockholder of the Company
with respect to voting such Shares and receipt of dividends and distributions on
such Shares.
(c)    409A. Notwithstanding anything in the Plan, this Notice, or any Separate
Agreement to the contrary, if the vesting of the balance, or some lesser portion
of the balance, of the Restricted Stock Units is accelerated in connection with
the termination of Participant’s Continuous Service (provided that such
termination is a “separation from service” within the meaning of Section 409A,
as determined by the Company), other than due to death, and if (x) Participant
is a “specified employee” within the meaning of Section 409A at the time of the
termination of Participant’s Service and (y) the payment of such accelerated
Restricted Stock Units will result in the imposition of additional tax under
Section 409A if paid to Participant on or within the six (6) month period
following the termination of Participant’s Service, then the payment of such
accelerated Restricted Stock Units will not be made until the date that is six
(6) months and one (1) day following the date of termination of Participant’s
Continuous Service, unless Participant dies following the date his or her
Continuous Service terminates, in which case, the RSUs will be paid in Shares to
Participant’s estate as soon as practicable following his or her death. It is
the intent of this Notice that the grant of Restricted Stock Units and any
Shares issuable upon vesting of the Restricted Stock Units be exempt from the
requirements of Section 409A to the greatest extent provided under the
regulations promulgated so that none of the Restricted Stock Units or Shares
issuable upon vesting of RSUs will be subject to the additional tax imposed
under Section 409A, and any ambiguities herein will be interpreted to so comply.
To the extent that any Restricted Stock Units or any Shares issuable under the
terms of any Restricted Stock Units are determined to be subject to the
requirements of Section 409A, it is the intent of this Notice that the award
comply with Section 409A, and any ambiguities will be interpreted to so comply.
For purposes

-3-

--------------------------------------------------------------------------------



of this Notice, “Section 409A” means Section 409A of the Code, and any proposed,
temporary or final Treasury Regulations and Internal Revenue Service guidance
thereunder, as each may be amended from time to time.
2.    Forfeiture Upon Termination of Continuous Service. Except as otherwise
provided in the Vesting Schedule set forth above in this Notice or in a Separate
Agreement, but notwithstanding any contrary provision of this Notice, if
Participant ceases to remain in Continuous Service at any time for any reason
other than (i) a termination of Continuous Service by the Company without Cause
on or after the First Vesting Date, or (ii) Participant’s death or Disability on
or after the First Vesting Date, the then-unvested Restricted Stock Units will
thereupon terminate and be forfeited at no cost to the Company and Participant
will have no further rights with respect to such forfeited Restricted Stock
Units or any underlying Shares. Upon a termination of Continuous Service by the
Company without Cause on or after the First Vesting Date, or due to
Participant’s death or Disability on or after the First Vesting Date, a number
of additional Restricted Stock Units shall become vested as of the date of such
termination of Continuous Service equal to the product obtained by multiplying
the number of RSUs scheduled to vest on the scheduled Vesting Date next
succeeding the date of termination of Continuous Service and a fraction, the
numerator of which is the number of full months from the Vesting Date
immediately preceding the date of termination of Continuous Service to the date
of termination of Continuous Service, and the denominator of which is the number
of full months from the Vesting Date immediately preceding the date of
termination of Continuous Service to the scheduled Vesting Date next following
the date of termination of Continuous Service. For these purposes, a full month
means the period from the date of one calendar month to the same date the next
calendar month (e.g., from May 15 to June 15), or the last day of the next
calendar month if the date is the 29th, 30th, or 31st and the next calendar
month does not have at least 29, 30 or 31 days, as the case may be. Any
Restricted Stock Units remaining unvested after such pro rata acceleration of
vesting shall terminate and be forfeited at no cost to the Company and
Participant will have no further rights with respect to such forfeited
Restricted Stock Units or any underlying Shares.
3.    Tax Consequences, Withholding, and Liability.
(a)    Participant understands that Participant may suffer adverse tax
consequences as a result of the grant or vesting of the Restricted Stock Units
and issuance and/or disposition of the Shares. Participant understands that the
actual tax consequences associated with the Restricted Stock Units and Shares
are complicated and depend, in part, on Participant’s specific situation and may
also depend on the resolution of currently uncertain tax law and other variables
not within the control of the Company. THEREFORE, PARTICIPANT SHOULD SEEK
INDEPENDENT ADVICE REGARDING THE APPLICABLE PROVISIONS OF THE FEDERAL TAX LAW
AND THE TAX LAWS OF ANY MUNICIPALITY, STATE OR NON-U.S. JURISDICTION TO WHICH
PARTICIPANT IS SUBJECT. By accepting (through performance) the Restricted Stock
Units and any Shares, Participant acknowledges and agrees that Participant has
either consulted with a competent tax advisor independent of the Company to
obtain tax advice concerning the RSUs and Shares in light of Participant’s
specific situation or has had the opportunity to consult with such a tax advisor
and has chosen not to do so. Neither the Company nor any of its employees,
counsel, or agents has provided to Participant, and Participant has not relied
upon from the Company or any of its employees, counsel, or agents, any written
or oral advice or representation regarding the U.S. federal, state, local or
non-U.S. tax consequences of the receipt, ownership and vesting of the
Restricted Stock Units, the issuance of Shares in connection with vesting of the
Restricted Stock Units, the other transactions contemplated by this Notice, or
the value of the Company or the RSUs or Shares at any time. With respect to such
matters, Participant relies solely on Participant’s own advisors.

-4-

--------------------------------------------------------------------------------



(b)    Participant (and not the Company) shall be responsible for Participant’s
own tax liability that may arise as a result of the receipt, ownership and
vesting of the Restricted Stock Units, the issuance of Shares pursuant to the
Restricted Stock Units, or the other transactions contemplated by this Notice.
Pursuant to such procedures as the Plan administrator may specify from time to
time, the Company shall satisfy its obligations to pay withholding taxes or
other tax deposits in connection with the receipt, ownership and/or vesting of
the Restricted Stock Units, the issuance of Shares pursuant to the Restricted
Stock Units, or the other transactions contemplated by this Notice in accordance
with applicable law or regulation (the “Tax Obligations”). If amounts paid by
the Company in respect of Tax Obligations are less than Participant’s tax
obligations, Participant is solely responsible for any additional taxes due. If
amounts paid by the Company in respect of Tax Obligations exceed Participant’s
tax obligations, Participant’s sole recourse will be against the relevant taxing
authorities, and the Company and its Affiliates will have no obligation to issue
additional Shares or pay cash to Participant in respect thereof. Participant is
responsible for determining Participant’s actual income tax liabilities and
making appropriate payments to the relevant taxing authorities to fulfill
Participant’s tax obligations and avoid interest and penalties.
(c)    Payment by the Company or its Affiliate of the Tax Obligations will
result in a commensurate obligation of Participant to pay, or cause to be paid,
to the Company or its Affiliate, in accordance with Section 9(h) of the Plan,
the amount of Tax Obligations so paid, and the Company shall not be required to
issue any of the Shares or any interest in the Shares unless and until
Participant has satisfied this obligation. To the extent determined appropriate
by the Company in its discretion, it shall have the right (but not the
obligation) to cause Participant to satisfy any or all Tax Obligations by
withholding and retaining Shares otherwise deliverable to Participant having an
aggregate Fair Market Value equal to the amount of such Tax Obligations. If, at
the time Shares are to be issued, those Shares are not freely tradeable on a
national securities exchange or market system (and for this purpose, a blackout
pursuant to the Company’s insider trading policy will not be considered to
render the Shares not freely tradeable), Participant may in Participant’s sole
discretion satisfy the Tax Obligations by electing to have the Company withhold
and retain such number of Shares otherwise deliverable to Participant, and/or by
surrendering such number of Shares already delivered to Participant, having an
aggregate Fair Market Value equal to the amount of such Tax Obligations. In
order to satisfy the Tax Obligations, the Company will not withhold the amount
of such Tax Obligations from Participant’s paycheck(s) and/or any other amounts
payable to Participant unless the net proceeds from any automatic sale of
certain shares of the Restricted Stock as set forth in Section 3(d) below are
not sufficient to satisfy such Tax Obligations in their entirety.
(d)    In the event that (i) Participant is not subject to the requirements of
Section 16 of the Securities Exchange Act of 1934 on a date that the risk of
forfeiture to the Company as described in this Notice lapses with respect to
some or all of the Restricted Stock Units (“Lapse Date”) and (ii) Participant
incurs a tax liability on such Lapse Date as a result of such lapse, then the
Applicable Percentage (as defined below) of the Shares issuable pursuant to the
Restricted Stock Units with respect to which the risk of forfeiture shall have
lapsed on the Lapse Date, shall be sold within an administratively reasonable
period of time on or after the Lapse Date by a broker selected or approved by
the Company at such fees and pursuant to such rules and process as the Company
may reasonably approve. Participant will bear the brokerage fees and other costs
associated with sales and related transmission of funds. The net proceeds from
such sale shall be remitted to the relevant tax authorities as determined by the
Company for Participant’s benefit in the amounts directed by the Company, or
paid to the Company in reimbursement of any Tax Obligations paid by the Company,
and any remaining net proceeds shall be delivered to Participant or a brokerage
account maintained for Participant. For these purposes the “Applicable
Percentage” means, in the Company’s sole discretion, an amount reasonably
expected to be required to satisfy any or all Tax Obligations and selling
expenses. Participant shall have no right to affect or influence any adjustments
that the Company may elect

-5-

--------------------------------------------------------------------------------



to make to the Applicable Percentage for this purpose. There is no assurance
that the price at which Shares sold pursuant to this Section 3(d) will equal the
value at which Shares vesting on the Lapse Date are taxed.
4.    No Guarantee of Continued Service. THE VESTING OF THE RESTRICTED STOCK
UNITS PURSUANT TO THE VESTING SCHEDULE APPLICABLE THERETO IS EARNED ONLY BY
CONTINUOUS SERVICE AT THE WILL OF THE COMPANY (OR THE AFFILIATE OR SUBSIDIARY
EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED A RESTRICTED STOCK UNIT AWARD OR ACQUIRING SHARES UPON VESTING OF
RESTRICTED STOCK UNITS. THIS NOTICE, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND
THE VESTING SCHEDULE APPLICABLE TO RESTRICTED STOCK UNITS DO NOT CONSTITUTE AN
EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT TO PROVIDE SERVICE FOR THE
VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY
WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE AFFILIATE OR
SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S
CONTINUOUS SERVICE AT ANY TIME, FOR ANY REASON OR NO REASON, WITH OR WITHOUT
NOTICE, AND WITH OR WITHOUT CAUSE.
5.    Participant Representations.
(a)    Participant acknowledges that (i) Participant was and is free to use
professional advisors of Participant’s choice in connection with this Notice and
grant of the Restricted Stock Units, that Participant understands this Notice
and the meaning and consequences of receiving grants of RSUs and Shares issued
upon vesting of RSUs; (ii) Participant has reviewed and understands this Notice
and the Plan; (iii) receipt of the RSUs and any Shares issued upon vesting of
the RSUs is voluntary and Participant is accepting the RSUs and any Shares
issued freely and without coercion or duress; and (iv) Participant has not
received and is not relying, and will not rely, upon any advice, representations
or assurances made by or on behalf of the Company or any of its Affiliates or
any employee of or counsel to the Company or any of its Affiliates regarding any
tax or other effects or implications of the RSUs or Shares or other matters
contemplated by this award of Restricted Stock Units.


(b)    Participant is aware of the Company’s business affairs and financial
condition and understands that an investment in the Shares involves a high
degree of risk. Participant has not received and is not relying, and will not
rely, upon any advice, representations or assurances made by or on behalf of the
Company or any of its Affiliates or any employee of or counsel to the Company or
any of its Affiliates regarding the Company’s prospects or the value of the RSUs
or Shares.
6.    Additional Conditions to Issuance of Stock.


(a)    Legal and Regulatory Compliance. The issuance of Shares upon or after
vesting of the Restricted Stock Units shall be subject to compliance with all
applicable requirements of federal, state or foreign law with respect to such
securities. If at any time the Company determines, in its discretion, that the
listing, registration or qualification of the Shares upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory authority is necessary as a condition to the issuance of
Shares to Participant (or his or her estate), such issuance will not occur
unless and until such listing, registration, qualification, consent or approval
will have been effected or obtained free of any conditions not acceptable to the
Company. If the Company determines that the issuance of any Shares will violate
federal securities laws or other applicable laws or regulations or the
requirements of any exchange or market system upon which the Shares are listed,
the Company may defer issuance until the earliest date at which the Company
reasonably anticipates that the issuance of Shares will no longer cause such
violation.

-6-

--------------------------------------------------------------------------------



Accordingly, Participant may not be able to receive Shares when desired even
though the Restricted Stock Units have vested. The Company will make all
reasonable efforts to meet the requirements of any such state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority, but the inability of the Company to obtain from any
regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance of any Shares
shall relieve the Company of any liability in respect of the failure to issue
such Shares as to which such requisite authority shall not have been obtained.
As a condition to the issuance of Shares, the Company may require Participant to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company. Without
limiting the foregoing, if at the time of vesting of any Restricted Stock Units,
there is not in effect under the Securities Act of 1933, as amended (the
“Securities Act”), a registration statement covering the Shares to be issued,
and available for delivery a prospectus meeting the requirements of Section
10(a)(3) of the Securities Act, Participant shall, if required by the Company,
as a condition to vesting and issuance of the Shares, make appropriate
representations in a form satisfactory to the Company to support issuance of the
Shares in compliance with applicable laws and regulations, including to the
effect that such Shares will not be sold other than (A) pursuant to an effective
registration statement under the Securities Act, or an applicable exemption from
the registration requirements of such Act; (B) in compliance with all applicable
state securities laws and regulations; and (C) in compliance with all terms and
conditions of the Plan, this Notice, and any other written agreement between
Participant and the Company or any of its Affiliates.


(b)    Obligations to the Company. As a condition to receipt and vesting of any
Restricted Stock Units and issuance of Shares as a result of vesting,
Participant must enter into the Company’s Intellectual Property Assignment and
Confidential Information Agreement, or a similar or successor agreement for the
protection of the Company’s intellectual property and confidential information,
in form specified by the Company (the “Proprietary Interests Agreement”), if
Participant has not already done so, and Participant’s acceptance of Restricted
Stock Units and any Shares will constitute Participant’s agreement to the
Proprietary Interests Agreement. If Participant breaches in any material respect
the Proprietary Interests Agreement or any other contract between Participant
and the Company, or Participant’s common law duty of confidentiality or trade
secret protection, or any Company policy prohibiting misappropriation of
property or any illegal or fraudulent acts, the Company may suspend any vesting
of any Restricted Stock Units or issuance of any Shares pending Participant’s
cure of such breach, and if such breach cannot be cured or is not cured to the
Company’s reasonable satisfaction within such time not less than twenty (20)
days as the Company may specify, the Company may terminate any Restricted Stock
Units for which Shares have not been issued and will have no obligation to issue
any Shares in respect of any such terminated Restricted Stock Units or to
provide any consideration to Participant in respect thereof.


7.    Handling of Shares; Restrictive Legends and Stop-Transfer Orders.
(a)    Book Entries. The Company will cause the Shares to be recorded in book
entry or other electronic form and reflected in records maintained by or for the
Company.


(b)    Legends. Each data base entry representing any Shares may be endorsed
with legends substantially as set forth below, as well as such other legends as
the Company may deem appropriate to implement the provisions of this Notice or
comply with applicable laws and regulations and Company policies:


THE SHARES REPRESENTED HEREBY ARE SUBJECT TO RESTRICTIONS ON TRANSFER FOR A
PERIOD OF TIME FOLLOWING THE EFFECTIVE DATE OF ANY

-7-

--------------------------------------------------------------------------------



UNDERWRITTEN PUBLIC OFFERING OF THE COMPANY’S SECURITIES SET FORTH IN AN
AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES AND MAY NOT
BE SOLD OR OTHERWISE DISPOSED OF BY THE HOLDER PRIOR TO THE EXPIRATION OF SUCH
PERIOD WITHOUT THE CONSENT OF THE COMPANY OR THE MANAGING UNDERWRITER.


(c)    Stop-Transfer Notices. In order to ensure compliance with the
restrictions referred to herein and Company policies, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.


(d)    Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Notice or any other agreement to which the
Shares are subject or any laws governing the Shares or (ii) to treat as owner of
such Shares or to accord the right to vote or pay dividends to any purchaser or
other transferee to whom such Shares shall have been so transferred.


8.    Restrictions on Transfer. Except as otherwise expressly provided in this
Notice, the Restricted Stock Units will not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and will not
be subject to sale under execution, attachment or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of the
Restricted Stock Units, or upon any attempted sale under any execution,
attachment or similar process, the affected RSUs will become null and void. The
Company may impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by the Participant or
other subsequent transfers by the Participant of any vested Shares, including
without limitation (a) restrictions under an insider trading policy,
(b) restrictions designed to delay and/or coordinate the timing and manner of
sales by Participant and other holders, and (c) restrictions as to the use of a
specified brokerage firm for such resales or other transfers.
9.    Lock-Up. In connection with any underwritten public offering by the
Company of its equity securities pursuant to a registration statement filed
under the Securities Act, upon the request of the Company or the underwriters
managing such offering, during the Lock-up Period (as defined below) Participant
shall not, without the prior written consent of the Company or its underwriters,
directly or indirectly sell, make any short sale of, loan, hypothecate, pledge,
offer, grant or sell any option or other contract for the purchase of, purchase
any option or other contract for the sale of, enter into any swap, hedging or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of, or otherwise dispose of or transfer, or
agree to engage in any of the foregoing transactions with respect to, any Shares
or other securities into which the Shares may be converted or that are issued in
respect of the Shares (other than those included in the registration). For this
purpose, the “Lock-up Period” means such period of time after the effective date
of the registration as is requested by the Company or the underwriters; provided
that such period shall not exceed 180 days (or such additional period as may
reasonably be requested by the Company or such underwriter to accommodate
regulatory restrictions on (i) the publication or other distribution of research
reports or (ii) analyst recommendations and opinions, including (without
limitation) the restrictions set forth in Rule 2711(f)(4) of the National
Association of Securities Dealers and Rule 472(f)(4) of the New York Stock
Exchange, as amended, or any similar successor rules). The Company’s
underwriters shall be beneficiaries of the provision set forth in this Section
9, and Participant shall execute and deliver such agreements as may be
reasonably requested by the Company or the underwriters that are consistent with
the foregoing or that are necessary to give further effect thereto. In addition,
if requested by the Company or the underwriters of Common Stock (or other
securities) of the Company, Participant shall provide, within ten (10) days of
such request, such information as may be required or reasonably requested

-8-

--------------------------------------------------------------------------------



by the Company or the underwriters in connection with the completion of any
public offering of the Company’s securities pursuant to a registration statement
filed under the Securities Act. The obligations described in this Section 9
shall not apply to a registration relating solely to employee benefit plans on
Form S-1 or Form S-8 or similar forms that may be promulgated in the future, or
a registration relating solely to a Commission Rule 145 transaction on Form S-4
or similar forms that may be promulgated in the future. The Company may impose
stop-transfer instructions with respect to the Shares (or other securities)
subject to the foregoing restriction until the end of said one hundred and
eighty (180) day (or other) period. Participant agrees, and will cause any
transferee to agree, that any transferee of the award of Restricted Stock Units
shall be bound by this Section 9.
10.    Additional Agreements.
(a)    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units or Shares by electronic
means or request Participant’s consent to participate in the Plan by electronic
means. Participant hereby consents to receive such documents by electronic
delivery and agrees to administration of this Notice, the RSUs and the Shares
through any on-line or electronic system established and maintained by the
Company or another third party designated by the Company.
(b)    Personal Information. To facilitate the administration of the Plan and
any successor plan and the terms of this Notice, it may be necessary for the
Company (or its payroll administrators) to collect, hold and process certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of Company Common Stock owned, relationship to the Company, details
of all awards issued under the Plan or any predecessor or successor plan or any
other entitlement to shares of Company Common Stock awarded, canceled,
exercised, vested, unvested or outstanding in Participant’s favor, for the
exclusive purpose of implementing, administering and managing the Plan (“Data”)
and to transfer this Data to certain third parties such as transfer agents,
stock plan administrators, and brokers with whom Participant or the Company may
elect to deposit any Shares. Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
Participant’s Data for the exclusive purpose of implementing, administering and
managing Participant’s participation in the Plan and any predecessor and
successor plan. Participant understands that Data will be transferred to the
Company’s transfer agent, broker, administrative agents or such other stock plan
service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan and any predecessor and successor plan. Participant understands that
the recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that if he or she resides outside the United States, he or she may request a
list with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative. The Participant
authorizes the Company, the Company’s broker, administrative agents, and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan or any
predecessor or successor plan to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the sole purpose of implementing,
administering and managing the Participant’s participation in the Plan or any
predecessor or successor plan. The Participant understands that Data will be
held only as long as is necessary to implement, administer and manage
Participant’s participation in the Plan or any predecessor or successor plan.
The Participant understands if he or she resides outside the United States, he
or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary

-9-

--------------------------------------------------------------------------------



amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing his or her local human resources
representative. Further, Participant understands that he or she is providing the
consents herein on a purely voluntary basis. If Participant does not consent, or
if Participant later seeks to revoke his or her consent, his or her employment
status or service and career with the Company will not be adversely affected;
the only consequence of refusing or withdrawing Participant’s consent is that
the Company would not be able to grant Restricted Stock Units or other equity
awards or administer or maintain such awards. Therefore, Participant understands
that refusing or withdrawing his or her consent may affect Participant’s ability
to participate in the Plan or any successor plan. For more information on the
consequences of Participant’s refusal to consent or withdrawal of consent,
Participant understands that he or she may contact his or her local human
resources representative. Finally, upon request of the Company, Participant
agrees to provide an executed data privacy consent form to the Company (or any
other agreements or consents that may be required by the Company) that the
Company may deem necessary to obtain under the data privacy laws in
Participant’s country, either now or in the future. Participant understands that
he or she will not be able to participate in the Plan if he or she fails to
execute any such consent or agreement.
(c)    Proprietary Information. Participant agrees that all financial and other
information relating to the Company furnished to Participant constitutes
“Proprietary Information” that is the property of the Company. Participant shall
hold in confidence and not disclose or, except within the scope of Participant’s
Continuous Service, use any Proprietary Information. Participant shall not be
obligated under this paragraph with respect to information Participant can
document is or becomes readily publicly available without restriction through no
fault of Participant. Upon termination of Participant’s Continuous Service,
Participant shall promptly return to Company all items containing or embodying
Proprietary Information (including all copies). This paragraph supplements, but
does not limit, any other agreement between Participant and the Company, or any
applicable law, related to protection, ownership, or use of the Company’s
information or property.
(d)    Consideration. The Restricted Stock Units and Shares are issued in
consideration of services provided by Participant and/or other benefit to the
corporation within the meaning of Section 152 of the General Corporation Law of
the State of Delaware; Participant is not required to make any cash payment to
the Company in respect of issuance of Restricted Stock Units or Shares.
11.    General.
(a)    No Waiver; Remedies. Either party’s failure to enforce any provision of
this Notice shall not in any way be construed as a waiver of any such provision,
or prevent that party from thereafter enforcing such provision and each and
every other provision of this Notice. The rights granted both parties herein are
cumulative and shall not constitute a waiver of either party’s right to assert
all other legal remedies available to it under the circumstances.
(b)    Successors and Assigns. The terms of this Notice shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, the terms of this Notice shall be
binding upon Participant and Participant’s heirs, executors, administrators,
successors and assigns. The rights and obligations of Participant under this
Notice may only be assigned with the prior written consent of the Company.
(c)    Notices. Any notice hereunder shall be in writing (which shall include
electronic transmission) and shall be deemed received (i) the business day
following electronic verification of receipt if sent electronically, (ii) upon
personal delivery to the party to whom the notice is directed, (iii) the
business

-10-

--------------------------------------------------------------------------------



day following deposit with a reputable overnight courier, or (iv) five days
after deposit in the U.S. mail, First Class with postage prepaid. Notice shall
be addressed to the Company at its principal executive office and to Participant
at the address that he or she most recently provided to the Company. Participant
agrees that it is Participant’s responsibility to notify the Company of any
changes to his or her mailing address so that Participant may receive any
shareholder information to be delivered by regular mail.
(d)    Interpretation. Headings herein are for convenience of reference only, do
not constitute a part of this Notice, and will not affect the meaning or
interpretation of this Notice. References herein to Sections are references to
the referenced Section hereof, unless otherwise specified. The Board or its
Committee will have the power to interpret the Plan and this Notice and to adopt
such rules for the administration, interpretation and application of the Plan
and this Notice as are consistent therewith and to interpret or revoke any such
rules (including, but not limited to, the determination of whether or not any
Restricted Stock Units have vested). All actions taken and all interpretations
and determinations made by the Board or its Committee in good faith will be
final and binding upon Participant, the Company and all other interested
persons. Neither the Board or its Committee nor any person acting on behalf of
the Board or its Committee will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Notice.
(e)    Modifications to Notice. Modifications to this Notice can be made only in
an express written contract executed by a duly authorized officer of the Company
and shall not require the consent of the Participant unless such modification
would materially adversely affect the rights of the Participant hereunder.
Notwithstanding anything to the contrary in the Plan or this Notice, the Company
reserves the right to revise this Notice as it deems necessary or advisable, in
its sole discretion and without the consent of Participant, to comply with
Section 409A or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A in connection to this award of Restricted Stock
Units.
(f)    Governing Law; Severability. This Notice is governed by the internal
substantive laws, but not the choice of law rules, of Delaware. If any provision
of this Notice becomes or is declared by a court or arbitrator having
jurisdiction over a dispute hereunder to be illegal, unenforceable or void, such
provision shall be amended to the extent necessary to conform to applicable law
so as to be valid and enforceable and to achieve, to the extent possible, the
economic, business and other purposes of such illegal, unenforceable, or void
provision or, if such provision cannot be so amended without materially altering
the intention of the parties, then such provision shall deleted from this Notice
and the remainder of this Notice shall continue in full force and effect.
(g)    Entire Agreement. The Plan and this Notice, along with any Separate
Agreement (to the extent applicable), form a contract and constitute the entire
understanding between Participant and the Company with respect to the RSUs and
the Shares issuable upon vesting of the RSUs and supersede in their entirety all
prior undertakings and agreements of the Company and Participant with respect
thereto.
(h)    Appendix. The award of RSUs shall be subject to any additional terms and
conditions for Non-U.S. Employees set forth in Appendix A attached hereto
(“Appendix A”) and any special terms and conditions for Participant’s country
set forth in Appendix B attached hereto (“Appendix B”). Moreover, if Participant
relocates to one of the countries included in Appendix B, the special terms and
conditions for such country will apply to Participant to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. Appendix A and Appendix B
constitute part of the Notice.

-11-

--------------------------------------------------------------------------------



(i)    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Participant’s participation in the Plan, on the
RSUs and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require Participant to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.


Dated: __________________
THE RUBICON PROJECT, INC.
By:______________________________
 
Name:__________
 
Title: __________


-12-

--------------------------------------------------------------------------------





APPENDIX A


ADDITIONAL TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT
FOR NON-U.S. EMPLOYEES




1.    Terms of Plan Participation for Non-U.S. Participants. Participant
understands that this Appendix A contains additional terms and conditions that,
together with the Plan and the Notice, govern Participant’s participation in the
Plan if Participant is working or resident in a country other than the United
States. Participant further understands that Participant’s participation in the
Plan also will be subject to any terms and conditions for Participant’s country
set forth in Appendix B attached hereto. Capitalized terms used but not defined
in this Appendix A shall have the same meanings assigned to them in the Plan
and/or Notice.
2.    Tax Consequences, Withholding, and Liability. The following provision
supplements Section 3 of the Notice:
By accepting (through performance) the RSUs and any Shares, Participant
authorizes the Company and/or the Subsidiary or Affiliate employing or retaining
Participant (the “Employer”), or their respective agents, at the Company’s
discretion, to satisfy the obligations with regard to all Tax Obligations by one
or a combination of the methods set forth in Section 9(h) of the Plan. If
Participant is or becomes subject to Tax Obligations in more than one
jurisdiction, Participant acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for Tax
Obligations in more than one jurisdiction.
If the Tax Obligations are satisfied by withholding in Shares, for tax purposes,
Participant is deemed to have been issued the full number of Shares subject to
the vested RSUs, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax Obligations.
3.    Nature of Grant. By accepting (through performance) the RSUs and any
Shares, Participant acknowledges, understands and agrees that:
(a)the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;
(b)all decisions with respect to future RSU or other grants, if any, will be at
the sole discretion of the Company;
(c)the RSUs and any Shares acquired under the Plan, and the income and value of
the same, are not intended to replace any pension rights or compensation;
(d)the RSUs and any Shares acquired under the Plan, and the income and value of
the same, are not part of Participant’s normal or expected compensation for any
purposes including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or payments or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
the Employer or any Affiliate;

-13-

--------------------------------------------------------------------------------





(e)    the future value of the Shares underlying the RSUs is unknown,
indeterminable, and cannot be predicted with certainty;
(f)    if the underlying Shares do not increase in value, the RSUs will have no
value;
(g)    for purposes of the RSUs, Participant’s Continuous Service will be
considered terminated as of the date Participant is no longer actively providing
services to the Company or the Employer (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where Participant is employed or providing
services, or the terms of Participant’s employment or service agreement, if
any), and unless otherwise expressly provided in this Notice or determined by
the Company, (i) Participant’s right to vest in the RSUs under the Plan, if any,
will terminate as of such date and will not be extended by any notice period
(e.g., Participant’s period of service would not include any contractual notice
period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where Participant is employed or the terms
of Participant’s employment agreement, if any); the Board or Committee shall
have the exclusive discretion to determine when Participant is no longer
actively providing services for purposes of the RSUs (including whether
Participant may still be considered to be providing services while on a leave of
absence);


(h)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from the termination of Participant’s
Continuous Service (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where Participant is
employed or providing services, or the terms of Participant’s employment or
service agreement, if any), and in consideration of the grant of the RSUs to
which Participant is otherwise not entitled, Participant irrevocably agrees
never to institute any claim against the Company, the Employer or any Affiliate,
waives his or her ability, if any, to bring any such claim, and releases the
Company, the Employer and any Affiliate from any such claim; if, notwithstanding
the foregoing, any such claim is allowed by a court of competent jurisdiction,
then, by participating in the Plan, Participant shall be deemed irrevocably to
have agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim;
(i)    unless otherwise provided in the Plan or by the Company in its
discretion, the RSUs and the benefits evidenced by the Notice do not create any
entitlement to have the RSUs or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares; and
(j)    neither the Company, the Employer nor any Affiliate shall be liable for
any foreign exchange rate fluctuation between Participant’s local currency and
the U.S. dollar that may affect the value of the RSUs or of any amounts due to
Participant pursuant to the vesting of the RSUs or the subsequent sale of any
Shares acquired upon vesting.
4.    Venue. For purposes of litigating any dispute that arises under the
Notice, the parties hereby submit to and consent to the jurisdiction of the
State of California, and agree that such litigation will be conducted in the
courts of Los Angeles County, California, or the federal courts for the United
States for the Central District of California, and no other courts, where this
award of RSUs is made and/or to be performed.
5.    Insider Trading. By participating in the Plan, Participant agrees to
comply with the Company’s policy on insider trading (to the extent that it is
applicable to Participant). Further, Participant acknowledges that Participant’s
country of residence may also have laws or regulations governing insider

-14-

--------------------------------------------------------------------------------



trading and that such law or regulations may impose additional restrictions on
Participant’s ability to participate in the Plan (e.g., acquiring or selling
Shares) and that Participant is solely responsible for complying with such laws
or regulations.
6.    Language. If the Notice or any other document related to the Plan has been
translated into a language other than English and the meaning of the translated
version is different than the English version, the English version will control.

-15-

--------------------------------------------------------------------------------





APPENDIX B


COUNTRY-SPECIFIC PROVISIONS FOR NON-U.S. EMPLOYEES


Terms and Conditions


This Appendix B includes additional terms and conditions that govern the RSUs
granted to Participant under the Plan if Participant works or resides in one of
the countries listed below. If Participant is a citizen or resident of a country
other than the one in which Participant currently is working (or if Participant
is considered as such for local law purposes), or if Participant transfers
employment or residence to another country after RSUs have been granted to
Participant under the Plan, the Company, in its discretion, will determine the
extent to which the terms and conditions herein will be applicable to
Participant.
Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the Plan, the Notice or Appendix A.
Notifications
This Appendix B also includes information regarding securities laws, exchange
controls and certain other issues of which Participant should be aware with
respect to his or her participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of November 2014. Such laws are often complex and change
frequently. As a result, the Company recommends that Participant not rely on the
information in this Appendix B as the only source of information relating to the
consequences of his or her participation in the Plan because the information
included herein may be out of date at the time that Participant acquires Shares
under the Plan or subsequently sells such Shares.
In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation and the Company is not in a position
to assure Participant of any particular result. Accordingly, Participant is
advised to seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to his or her individual situation.
Finally, if Participant is a citizen or resident of a country other than the one
in which Participant currently is working or residing (or if Participant is
considered as such for local law purposes), or if Participant transfers
employment or residence to another country after RSUs have been granted to
Participant under the Plan, the information contained herein may not be
applicable to Participant in the same manner.
AUSTRALIA
Notifications
Securities Law Information. If Shares are acquired under the Plan and
subsequently offered for sale to a person or entity resident in Australia, such
offer may be subject to disclosure requirements under Australian law.
Participants should obtain legal advice regarding any applicable disclosure
requirements prior to making any such offer.

-16-

--------------------------------------------------------------------------------



BRAZIL
Terms and Conditions
Compliance with Law. By participating in the Plan, Participant agrees to comply
with all applicable Brazilian laws and to pay any and all applicable taxes
associated with the acquisition and sale of Shares acquired under the Plan, or
the receipt of any dividends in the future.
Notifications
Exchange Control Information. Participants who are residents or domiciled in
Brazil must submit a declaration of assets and rights held outside of Brazil,
including Shares acquired under the Plan, to the Central Bank if the aggregate
value of such assets and rights is at least US$100,000. Participants should
consult their personal legal advisors for further details regarding this
requirement.
CANADA
Terms and Conditions
Labor Law Acknowledgement. This provision replaces Section 3(h) of Appendix A
and supplements Section 2 of the Notice:
for purposes of the RSUs, Participant’s Continuous Service will be considered
terminated as of the earlier of: (i) the date on which Participant’s employment
with the Company and/or the Employer is terminated; (ii) the date on which
Participant receives a written notice of termination of Continuous Service
regardless of any notice period or period of pay in lieu of such notice required
under any employment laws in Participant’s country (including, without
limitation, statutory law, regulatory law, and/or common law), even if such law
is otherwise applicable to Participant’s benefits from the Company and/or the
Employer; or (iii) the date on which Participant is no longer actively providing
services to the Company and/or the Employer (regardless of the reason for such
termination and regardless of whether it is later found to be invalid), and
unless otherwise expressly provided in this Notice or determined by the Company,
Participant’s right to vest in the RSUs under the Plan, if any, will terminate
as of such date; the Board or Committee shall have the exclusive discretion to
determine when Participant is no longer actively providing services for purposes
of the RSUs (including whether Participant may still be considered to be
providing services while on a leave of absence);
Notifications
Securities Law Information. Shares acquired under the Plan may result in
Canadian securities laws issues if such Shares are sold through a broker other
than the designated broker or if the sale does not take place through the
facilities of a stock exchange outside Canada on which the Shares are listed
(i.e., the New York Stock Exchange).
Tax Reporting Obligation. Foreign property (including Shares acquired under the
Plan and possibly the RSUs) must be reported on Form T1135 (Foreign Income
Verification Statement) if the total value of foreign property exceeds C$100,000
at any time during the year. Participants should consult their personal tax
advisors for further details regarding this requirement.

-17-

--------------------------------------------------------------------------------



FRANCE
Terms and Conditions


Language Consent. By participating in the Plan, Participant confirms having read
and understood the documents relating to the RSUs and his or her participation
in the Plan (i.e., the Plan and this Notice), which were provided to Participant
in the English language. Participant accepts the terms of these documents
accordingly.


Consentement Relatif à la Langue Utilisée. En participant au Plan, le
Participant confirme avoir lu et compris les documents relatifs aux RSUs et à‎
sa participation au Plan (à savoir, le Plan et le présent Avis) qui lui ont été
communiqués en langue anglaise. Le Participant accepte les termes de ces
documents en connaissance de cause.




Notifications


Foreign Asset/Account Reporting Information. Participants in France must declare
any foreign bank investment, or brokerage account opened, used or closed during
the fiscal year to the French tax authorities when filing their annual tax
returns. Participants should consult their personal tax advisors for details
regarding this requirement.
GERMANY


Notifications


Exchange Control Information. Cross-border payments in excess of €12,500 in
connection with the acquisition or sale of securities (e.g., transfer of
proceeds from the sale of Shares into Germany) must be reported electronically
to the German Federal Bank. The online filing portal may be accessed at the
website of the German Federal Bank. Participants should consult their personal
tax advisors for details regarding this requirement.


ITALY


Terms and Conditions


Data Privacy. This provision replaces in its entirety Section 10(b) of the
Notice:


Participant understands that the Company may hold certain personal information
about Participant, including Participant’s name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships Participant
holds in the Company, details of the Plan or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in
Participant’s favor (“Data”), for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.
Participant also understands that providing the Company with the Data is
necessary for the performance of the Plan and that Participant’s refusal to
provide such Data would make it impossible for the Company to perform its
contractual obligations and may affect Participant’s ability to participate in
the Plan. The Controller of personal data processing is The Rubicon Project,
Inc., with registered offices at 12181 Bluff

-18-

--------------------------------------------------------------------------------



Creek Drive, Playa Vista, CA 90094 U.S.A., and, pursuant to D.lgs 196/2003, its
representative in Italy is The Rubicon Project S.r.l. with registered offices at
Corsa Giaccomo Matteotti 7, CAP 20121 Milano, Italy.
Participant understands that Participant’s Data will not be publicized, but it
may be transferred to Morgan Stanley Smith Barney, Equity Administration
Solutions, Inc., their respective affiliates and other financial institutions or
brokers involved in the management and administration of the Plan. Participant
further understands that the Company and/or its Affiliates will transfer Data
amongst themselves as necessary for the purpose of implementation,
administration and management of Participant’s participation in the Plan, and
that the Affiliates may each further transfer Data to third parties assisting
the Company in the implementation, administration and management of the Plan,
including any requisite transfer to Morgan Stanley Smith Barney, Equity
Administration Solutions, Inc., their respective affiliates, or another third
party with whom Participant may elect to deposit any Shares acquired under the
Plan. Such recipients may receive, possess, use, retain and transfer the Data in
electronic or other form, for the purposes of implementing, administering and
managing Participant’s participation in the Plan. Participant understands that
these recipients may be located in the European Economic Area, or elsewhere,
such as the U.S. Should the Company exercise its discretion in suspending all
necessary legal obligations connected with the management and administration of
the Plan, it will delete Participant’s Data as soon as it has accomplished all
the necessary legal obligations connected with the management and administration
of the Plan.
Participant understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data are collected and
with such confidentiality and security provisions as set forth by applicable
Italian data privacy laws and regulations, with specific reference to
Legislative Decree no. 196/2003.
The processing activity, including communication, the transfer of Participant’s
Data abroad, including outside of the European Economic Area, as herein
specified and pursuant to applicable Italian data privacy laws and regulations,
does not require Participant’s consent thereto as the processing is necessary to
performance of contractual obligations related to implementation, administration
and management of the Plan. Participant understands that, pursuant to Section 7
of the Legislative Decree no. 196/2003, Participant has the right to, including
but not limited to, access, delete, update, ask for rectification of
Participant’s Data and cease, for legitimate reason, the Data processing.
Furthermore, Participant is aware that Participant’s Data will not be used for
direct marketing purposes. In addition, the Data provided can be reviewed and
questions or complaints can be addressed by contacting the Company.
Plan Document Acknowledgment. In participating in the Plan, Participant
acknowledges that he or she has received a copy of the Plan and this Notice and
has reviewed the Plan and this Notice in their entirety and fully understands
and accepts all provisions of the Plan and this Notice. Participant further
acknowledges that Participant has read and specifically and expressly approves
the sections of the Notice and Appendix A addressing (i) Forfeiture Upon
Termination of Continuous Service (Section 2 of the Notice), (ii) Tax
Consequences, Withholding, and Liability (Section 3 of the Notice), (iii)
Governing Law; Severability (Section 11(f) of the Notice), (iv) Imposition of
Other Requirements (Section 11(i) of the Notice); (v) Nature of Grant (Section 3
of Appendix A), (vi) Venue (Section 4 of Appendix A), (vii) Language (Section 6
of Appendix A), and (vii) the Data Privacy section set forth above in this
Appendix B.

-19-

--------------------------------------------------------------------------------



Notifications
Exchange Control Information. Participants are required to report investments
held abroad or foreign financial assets (e.g., cash, Shares) that may generate
income taxable in Italy on an annual tax return (UNICO Form, RW Schedule) or on
a special form if no tax return is due, irrespective of their value. The same
reporting duties apply to Italian residents who are beneficial owners of the
investments, even if they do not directly hold investments abroad or foreign
assets.


Foreign Asset/Account Reporting Information. A tax on the value of any financial
assets held outside of Italy by Italian residents will apply at an annual rate
of 0.2% for fiscal year 2014. The taxable amount will be the fair market value
of the financial assets, assessed at the end of the calendar year in the place
where the financial assets are held, using the documentation issued by the local
broker. Participants should consult their personal tax advisors for details
regarding this requirement.


JAPAN


Notifications


Foreign Asset/Account Reporting Information.  Participants holding assets
outside of Japan (e.g., Shares acquired under the Plan) with a value exceeding
¥50,000,000 (as of December 31 each year) are required to comply with annual tax
reporting obligations with respect to such assets. Participants should consult
their personal tax advisors for details regarding this requirement.




SINGAPORE


Notifications


Securities Law Information. The grant of RSUs under the Plan is being made
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the
Singapore Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan
has not been lodged or registered as a prospectus with the Monetary Authority of
Singapore. Further, the RSUs granted under the Plan are subject to section 257
of the SFA and Participant is not permitted to sell, or offer to sell, any
Shares in Singapore unless such sale or offer is made pursuant to the exemptions
under Part XIII Division (1) Subdivision (4) (other than section 280) of the
SFA.


Director Notification Obligation. Directors, associate directors or shadow
directors of a Singapore Subsidiary or Affiliate are subject to certain
notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify such entity in writing within two
business days of any of the following events: (i) the acquisition or disposal of
an interest (e.g., RSUs granted under the Plan or Shares) in the Company or any
Subsidiary or Affiliate, (ii) any change in previously-disclosed interests
(e.g., sale of Shares), or (iii) becoming a director, associate director or
shadow director of a Subsidiary or Affiliate in Singapore, if the individual
holds such an interest at that time.





-20-

--------------------------------------------------------------------------------



UNITED KINGDOM


Terms and Conditions


Tax Obligations. The following provision supplements Section 3 of the Notice as
supplemented by Section 2 of Appendix A (Tax Consequences, Withholding, and
Liability):
If payment or withholding of any income tax liability arising in connection with
Participant’s participation in the Plan is not made by Participant to the
Employer within ninety (90) days of the end of the U.K. tax year during which
the event giving rise to the income tax liability occurs or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003 (the “Due Date”), Participant understands and agrees that the amount of
any uncollected income tax will constitute a loan owed by Participant to the
Company and/or the Employer, effective on the Due Date. Participant further
understands and agrees that the loan will bear interest at the then-current
official rate of Her Majesty’s Revenue and Customs (“HMRC”), it will be
immediately due and repayable by Participant, and the Company and/or the
Employer may recover it at any time thereafter by any of the means referred to
in the Plan or this Notice.


Notwithstanding the foregoing, if Participant is a director or an executive
officer of the Company (within the meaning of such terms for purposes of Section
13(k) of the Exchange Act), Participant will not be eligible for such a loan to
cover the income tax liability. In the event that Participant is a director or
executive officer and the income tax is not collected from or paid by
Participant by the Due Date, Participant understands that the amount of any
uncollected income tax may constitute an additional benefit to Participant on
which additional income tax and National Insurance Contributions will be
payable. Participant understands and agrees that Participant will be responsible
for reporting and paying any income tax due on this additional benefit directly
to HMRC under the self-assessment regime and for reimbursing the Company or the
Employer (as appropriate) for the value of any employee National Insurance
Contributions (“NICs”) due on this additional benefit which the Company or the
Employer may recover from Participant by any of the means referred to in the
Plan or this Notice.
Joint Election for Transfer of Liability for Employer National Insurance
Contributions. The following provision supplements Section 3 of the Notice as
supplemented by Section 2 of Appendix A (Tax Consequences, Withholding, and
Liability):
As a condition of participation in the Plan and the issuance of Shares upon
vesting of the RSUs, Participant agrees to accept any liability for secondary
Class 1 NICs that may be payable by the Company or the Employer in connection
with the RSUs and any event giving rise to Tax Obligations (the “Employer
NICs”). The Employer NICs may be collected by the Company or the Employer using
any of the methods described in the Plan or this Notice.
Without prejudice to the foregoing, Participant agrees to execute a joint
election with the Company and/or the Employer (a “Joint Election”), the form of
such Joint Election being formally approved by HMRC, and any other consent or
elections required to accomplish the transfer of the Employer NICs liability to
Participant. Participant further agrees to execute such other elections as may
be required by any successor to the Company and/or the Employer for the purpose
of continuing the effectiveness of Participant’s Joint Election. If Participant
does not complete the Joint Election prior to vesting of the RSUs, or if
approval of the Joint Election is withdrawn by HMRC and a new Joint Election is
not entered into, the RSUs shall become null and void and will not vest, without
any liability to the Company, the Employer or any Affiliate.

-21-